                     Case 1:20-cv-03841-JPC Document 53 Filed 09/09/21 Page 1 of 1

                            Michael Faillace & Associates, P.C.
                                                 Employment and Litigation Attorneys

          60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
          New York, New York 10165                                                       Facsimile: (212) 317-1620




                                                        September 8, 2021

          Via ECF                                                                                          09/09/2021
          Honorable Judge Katharine H. Parker
          United States Courthouse
          Southern District of New York
          500 Pearl St.
          New York, NY 10007

                           Re:      Garcia Ramirez et al v. Jamil Liquors Inc. et al
                                    Docket No. 1:20-cv-03841-JPC

          Your Honor:

                 This firm represents Plaintiffs in the above-referenced matter. We write this letter jointly
          with defendants to respectfully request adjournment of the Settlement Conference currently
          scheduled for Thursday, September 16, 2021, at 2:00 p.m.

                 I am currently preparing for a trial in another matter that is scheduled for September 22,
          2021 before the Hon. Ona T. Wang. (Calle Jara v. Manna 2nd Ave LLC et al; SDNY 1:18-cv-
          02871). The parties have the following available dates: November 24, 29, and 30th. This is the
          second request for an adjournment in this matter.

                  Thank you for your time and consideration of this matter


                                                                       Respectfully Submitted,

                                                              /s/ Bryan Robinson
                                                              Bryan D. Robinson, Esq.
                                                              Michael Faillace & Associates, P. C.
                                                              Attorneys for Plaintiffs
APPLICATION GRANTED: The Settlement Conference in this matter scheduled for Thursday, September 16,
2021 at 2:00 p.m. is hereby rescheduled to Monday, November 29, 2021 at 2:00 p.m. Counsel for the parties are
directed to call Judge Parker's court conference line at the scheduled time. Please dial (866) 434-5269, Access
code: 4858267. Corporate parties must send the person with decision making authority to settle the matter to the
conference. The parties are instructed to complete the Settlement Conference Summary Report and prepare
pre-conference submissions in accordance with the Judge Parker's Individual Rules of Practice. Pre-conference
submissions must be received by the Court no later than November 22, 2021 by 5:00 p.m.




                                    Certified as a minority-owned business in the State of New York                  09/09/2021
